Case: 19-20480      Document: 00515241686         Page: 1    Date Filed: 12/18/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                           United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                      December 18, 2019
                                    No. 19-20480                        Lyle W. Cayce
                                  Summary Calendar                           Clerk




REBECCA SINGLETON,

                                                 Plaintiff−Appellant,

versus

YOUNG MEN’S CHRISTIAN ASSOCIATION (YMCA)
  OF GREATER HOUSTON,

                                                 Defendant−Appellee.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                                 No. 4:17-CV-2903




Before DAVIS, SMITH, and HIGGINSON, Circuit Judges.
PER CURIAM: *

       After being terminated, Rebecca Singleton sued her employer, Young
Men’s Christian Association (YMCA) of Greater Houston, for race discrimina-


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-20480    Document: 00515241686     Page: 2   Date Filed: 12/18/2019


                                 No. 19-20480

tion under Title VII. In an impressive, detailed, twenty-three-page Memoran-
dum Opinion and Order, the district court granted the employer’s motion for
summary judgment.        See Singleton v. Young Men’s Christian Association
(YMCA) of Greater Houston, No. H-17-2903, 2019 U.S. Dist. LEXIS 107094
(S.D. Tex. June 26, 2019) (Lake, J.).

      The district court concluded that Singleton had not established a prima
facie case in that she “was [not] replaced by someone outside of her protected
class or treated less favorably than other similarly situated employees who
were outside of her protected class.” Id. at *7−8 (citing Alkhawaldeh v. Dow
Chem. Co., 851 F.3d 422, 426 (5th Cir. 2017)). “Missing from the summary
judgment record is evidence identifying any co-worker who was treated more
favorably than the plaintiff under nearly identical circumstances.” Id. at *11.

      Assuming a prima facie case arguendo, the court further convincingly
explained that the employer had articulated a legitimate, nondiscriminatory
reason for the termination, namely, “poor job performance,” id. at *15, and that
the reason or reasons given were not pretextual: “Because plaintiff fails to
present evidence from which a reasonable jury could conclude that Swirczek
and/or Lopez did not honestly believe that plaintiff’s performance was deficient
and deserving of termination, or that the defendant’s stated reason. . . was a
pretext for race discrimination, . . . the defendant is entitled to summary
judgment.” Id. at *23.

      The district judge’s conclusions are well documented in his thorough
opinion. The summary judgment is AFFIRMED, essentially for the reasons
explained.




                                        2